Case 1:15-cr-00647-PAE Document 58 Filed 06/14/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KHANI PHILLIBERT,

Defendant,
15 Cr. 647 (PAE)
-against-
ORDER
UNITED STATES OF AMERICA,

 

 

PAUL A. ENGELMAYER, United States District Judge:

The Court has received the attached pro se motion for compassionate release from
defendant Khani Phillibert. The Court asks Mr. Phillibert’s trial counsel, Montell Figgins, to
submit a memorandum in support of Mr. Phillibert’s motion. This memorandum is due June 29,
2021. The Government’s response is due July 13, 2021. The Court does not invite a reply.

SO ORDERED.

Dated: June 14, 2021

New York, New York p quik A Crgphoy—

PAUL A. ENGELMAYER
United States District Judge
